VAN ORSDEE, Associate Justice.
Appeal from rejection of application for patent for improvements for speed and distance indicator records for use on railroad locomotives.
The rejection of the appealed claims is on the ground that they fail to point out invention. The statute requires an applicant to so formulate his claims that the experts of the Patent Office may understand definitely what they mean, and the invention must be so distinctly described as to be understood by one ordinarily skilled in the art to which the invention belongs.
We agree with the tribunals below that, for the reasons suggested, the claims should be rejected. Appellant, however, has little room for complaint, since his attention was called to the condition of his claims at every stage of the proceeding. The Commissioner found that—
“The applicant has an invention and is entitled to a reasonable number of claiming clauses covering it; and upon revision of the claims, as herein suggested, the patent will be allowed.”
On application for rehearing, the Commissioner again attempted to aid the applicant in the protection of his rights by entering the following order;
*1013“The applicant’s claims have been considered twice, and so far as this office is concerned, they are finally rejected, and patent refused, in the present form of the claims. In view or the obvious good faith of the petition Cor rehearing. the time for the applicant to submit a small set of claims, each of which distinguishes from every other in patenth'ble .substance, is extended, an additional 30 days. Otherwise, the petition is denied.”
The decision of the Commissioner of Patents is affirmed, and the clerk is directed to certify these proceedings as by law required.
Affirmed.